DETAILED ACTION
Claim Objections
	Claim 1 should be formatted with line indentations as appropriate, in accordance with Rule 1.75(i).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 4, the term “plate-like” is indefinite as its exact metes and bounds are unclear. (i.e. is it a plate or similar to a plate? If similar to, how similar?)
	Regarding Claim 5, the term “recess-like” is indefinite as its exact metes and bounds are unclear. (i.e. is it a recess or similar to a recess? If similar to, how similar?)
	Claim 6 is rejected by dependency.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being
anticipated by Kakinoki et al. (US Pub No. 2019/0217916 A1).
	Regarding Claim 1, Kakinoki et al. discloses 
a carrier element (34) to which a fastening device (22) for fixing the bicycle operating apparatus (10) to the handlebar (12) of a bicycle ([0108], [0109]) is attachable (via 34C),
a housing (32) provided on the carrier element, having an electronic circuit arrangement (38) accommodated in the housing, wherein a first and a second switch (36A, 36B), which are each connected to the electronic circuit arrangement are provided on the housing (Fig. 2),
an operating component (comprising 16 and 18), which is mounted on the carrier element (at least indirectly) so to be pivotable about an operating axis (i.e. that of 42/44) and is preloaded (by springs, [0119], [0120]) into a neutral position (i.e. raised away from 36/rest position of each 16 and 18, separated from the switches), said operating component being able to be deflected out of the neutral position in a first direction of rotation (counterclockwise in Fig. 4) about the operating axis in order to actuate the first switch, and being able to be deflected out of the neutral position in a second direction of rotation (clockwise in Fig. 4) opposite to the first direction of rotation in order to actuate the second switch,
wherein the operating component includes a first (56A), a second (56B) and a third (58A) thumb engagement surface, which are each designed to be actuated by a thumb of an operator (i.e. intended use) in order to actuate at least one of the first switch and the second switch, such that the first switch (36A) is actuable by actuating the first thumb engagement surface and the second switch (36B) is actuable by actuating the second thumb engagement surface (see Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Kakinoki et al. (US Pub No. 2019/0217916 A1).
Regarding Claim 2, Kakinoki et al. does not explicitly disclose the first and
second thumb engagement surfaces to be arranged at an angle of less than 30 degrees
to one another. As the instant specification is silent to any criticality or particular benefits
arriving from the first and second thumb engagement surfaces being arranged at an
angle of less than 30 degrees to one another, it would have been obvious to one of
ordinary skill in the art before the effective filing date to modify the invention of
Kakinoki et al. by explicitly arranging the first and second thumb engagement surfaces
to be at an angle of less than 30 degrees to one another, since it has been held that
where the general conditions of a claim are disclosed in the prior art, discovering the
optimum or working ranges involves only routine skill in the art and for the purpose of
avoiding sharp edges/corners such as to reduce risk of injury.

Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record shows first and second thumb engagement surfaces to be arranged in an offset manner along both the operating axis and in a direction perpendicular to the operating axis (Claims 3 and 4). The prior art also does not show the third thumb engagement surface to adjoin the first thumb engagement surface and actuate the second switch (Claims 5 and 6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543. The examiner can normally be reached Monday-Friday, 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRASAD V GOKHALE/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        October 20, 2022